Citation Nr: 1001216	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-26 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for a left knee 
disability claimed as secondary to the service-connected 
residuals of a right medial meniscectomy and arthroscopy.  

2.  Entitlement to an increased rating for a superficial 
antral ulcer and multiple gastric erosions, currently 
evaluated as noncompensably disabling since September 4, 
2002.

3.  Entitlement to an increased rating for residuals of a 
right medial meniscectomy and arthroscopy, currently 
evaluated as 10 percent disabling.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to 
January 1995.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from November 2002 and January 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (the RO) in Cleveland, Ohio.  

Procedural history

By its November 2002 decision, the RO denied a rating in 
excess of 10 percent for residuals of a right medial 
meniscectomy and arthroscopy; denied service connection for a 
left knee disability claimed as secondary to the service-
connected residuals of a right medial meniscectomy; and 
granted service connection for arthritis of the right knee 
with a 10 percent disability rating, effective February 25, 
2002.

By its January 2003 rating decision, the RO granted service 
connection for a superficial antral ulcer and multiple 
gastric erosions with a 10 percent disability rating, 
effective November 16, 2001, and a noncompensable rating from 
September 4, 2002.  The RO also proposed to terminate its 
prior award of service connection for arthritis of the right 
knee.  By a May 2003 rating decision, the RO discontinued its 
prior award of service connection for arthritis of the right 
knee effective August 1, 2003.    

In March 2006, the Board remanded the issues of increased 
rating for a superficial antral ulcer and multiple gastric 
erosions, for service connection for a left knee disability 
claimed as secondary to the service-connected residuals of a 
right medial meniscectomy, and for increased rating for 
residuals of a right medial meniscectomy and arthroscopy to 
obtain further development.  The requested development has 
been accomplished, and the case has been returned to the 
Board for further consideration of the appeal.     

The issue of entitlement to an increased rating for residuals 
of a right medial meniscectomy and arthroscopy, currently 
evaluated as 10 percent disabling, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Issues not on appeal 

By a March 2006 decision, the Board restored the grant of 
service connection for arthritis of the right knee with a 10 
percent disability rating.  By a May 2006 rating decision, 
the RO implemented the Board's decision and assigned an 
effective date of August 1, 2003, the date that service 
connection for arthritis of the right knee with a 10 percent 
disability rating had been discontinued.  By an October 2006 
rating decision, the RO denied service connection for plantar 
faciitis, claimed as secondary to the service-connected 
residuals of a right medial meniscectomy and arthroscopy.

The Veteran has not appealed these decisions.  Therefore, 
they are not in appellate status and will be discussed no 
further herein.     



FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran has arthritis of the left knee including a 
meniscal cyst and meniscal tear which is not related to his 
service-connected right knee disability.

2.  The Veteran's service-connected superficial antral ulcer 
and multiple gastric erosions are controlled by medication, 
and has resolved.  

CONCLUSIONS OF LAW

1.  Arthritis of the left knee with meniscal cyst and 
meniscal tear is not proximately due to or is it the result 
of the Veteran's service-connected right knee disability.  
38 C.F.R. § 3.310 (2009)

2.  The criteria for a compensable rating from September 4, 
2002, for service-connected superficial antral ulcer and 
multiple gastric erosions have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7304 (2009).

3.  The criteria for referral of service-connected 
superficial antral ulcer and multiple gastric erosions for 
consideration on an extra-schedular basis are not met. 38 
C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to increased rating for a 
superficial ulcer from September 4, 2002; and for service 
connection for a left knee disability claimed as secondary to 
the service-connected residuals of a right medial 
meniscectomy and arthroscopy.  As indicated in the 
Introduction, the issue of increased rating for residuals of 
a right medial meniscectomy and arthroscopy is addressed in 
the remand that follows below.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.  

Stegall considerations

As was alluded to in the Introduction, in March 2006 the 
Board remanded the issues of entitlement to increased ratings 
for residuals of a right medial meniscectomy, for a 
superficial ulcer from September 4, 2002, and for service 
connection for a left knee disability for issuance of a 
corrective VCAA notice that complies with the decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), and to issue a 
statement of the case as to the remanded issues.      

Review of the file reveals that statement of the case was 
issued by the agency of original jurisdiction in June 2006.  
The requested VCAA notice letter was sent in November 2006.  
[Pursuant to the statement of the case, the Veteran did file 
a timely substantive appeal as to these issues on June 30, 
2006.]  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Board observes that the Veteran was informed 
of the evidentiary requirements for service connection and 
secondary service connection in a letter from the RO dated in 
April 2002 relating to the claims of service connection for 
ulcers secondary to service-connected right knee disability, 
and for left knee disability secondary to service-connected 
right knee disability.  An additional VCAA notice letter was 
sent in November 2006 relating to the claims of increased 
rating for residuals of a right medial meniscectomy and 
arthroscopy, and for superficial antral ulcer and multiple 
gastric erosions.     

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies." 
With respect to private treatment records, the letter 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The April 2002 letter emphasized that "You must give us 
enough information about these records so that we can request 
them from the agency or person who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."  The November 2006 letter further emphasized: "If 
the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, or asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency.  [Emphasis supplied as in 
original]

The November 2006 VCAA letter also instructed the Veteran to 
send any evidence that he had in his possession that pertains 
to his claim.  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that the RO informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the April 2002 and November 2006 VCAA letters.  The 
Veteran was also provided specific notice of the Dingess 
decision in the November 2006 letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in the 
November 2006 letter as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.

With respect to effective date, the November 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  The RO sent 
the Veteran a letter in October 2008 in order to comply with 
Vazquez.  

However, the Board further notes that the Court's decision in 
Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Its application 
has therefore become moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, some of the required notice was not provided to 
the Veteran until after the RO entered its November 2002 and 
January 2003 decisions on his claims. 
 
Although some of the required notice was not sent prior to 
the initial adjudication of the Veteran's claims, this was 
not prejudicial to the Veteran since he was subsequently 
provided adequate notice.  The claims were readjudicated in 
supplemental statements of the case which were provided in 
June 2007 and September 2009.  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, No. 
2006-7092 (Fed. Cir. May. 16, 2007); see also Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May. 16, 2007).  In this 
case, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim.  Thus, even 
though some of the required VCAA notice came after the 
initial adjudication, there is no prejudice to the Veteran.  
See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  The Veteran has been afforded ample 
opportunity to respond to the notice, to submit evidence and 
argument, and to otherwise participate effectively in the 
processing of this appeal.  As the purpose of the notice 
requirement has been satisfied, no further corrective action 
is necessary.  

The Veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's service 
treatment records, and his VA treatment records (there is no 
indication in the record that he has had any relevant private 
treatment).  

Additionally, the Veteran was provided with VA examinations 
during September 2002 and April 2007 relating to his claims, 
with a July 2009 addendum opinion provided as relates to 
service connection of the Veteran's left leg disability.  The 
reports of these examinations reflect that the examiners 
reviewed the Veteran's service treatment records, his past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that, 
except as indicated in the remand that follows below, the 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, in September 2004 he withdrew his 
request for a hearing before a member of the Board.  He has 
been ably represented by his service organization 
representative who has presented argument on his behalf as 
recently as November 2009. 

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to service connection for a left knee 
disability claimed as secondary to the service-connected 
residuals of a right medial meniscectomy and arthroscopy.  

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2009); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Analysis

The Veteran seeks service connection for a left knee 
disability as due to his service-connected right medial 
meniscectomy and arthroscopy.  Although there was no injury 
to the left knee in service, the Veteran contends that 
arthritis in his left knee developed as a result of favoring 
his service-connected right knee over the years.   

With respect to Wallin element (1), the VA examiner in April 
2007 diagnosed the Veteran with degenerative joint disease in 
the left knee.  He commented that the arthritic findings were 
noted as prior x-ray reports as far back as 2000.  A VA 
orthopedist who reviewed the Veteran's file in July 2009, 
noted that a recent magnetic resonance imaging (MRI) study of 
the left knee showed that there were degenerative changes 
including a meniscal cyst, and a horizontal tear of the 
lateral meniscus involving origin to the anterior and 
posterior horns.  Thus, Wallin element (1) has been met.  

Wallin element (2) requires evidence of a service-connected 
disability.  As noted above, the Veteran is service connected 
for a right knee disability, specifically residuals of a 
right medial meniscectomy and arthroscopy.  He also has been 
granted separate service connection for arthritis of the 
right knee.  Therefore, Wallin element (2) is also met.  

With respect to Wallin element (3), medical nexus, the VA 
orthopedist in July 2009, based on a review of the prior 
April 2007 VA examiner's report and VA imaging reports and 
diagnostics, opined that the Veteran's left knee condition 
was less likely than not caused by his right knee condition.  
He reasoned that the left knee condition is coexisting with 
the right knee condition, and a condition which is coexistent 
does not necessarily imply an etiological cause for the 
condition.  He stated that the Veteran has signs and symptoms 
consistent with early degenerative changes of the left knee 
which is a very common finding in this demographic of a 
Veteran [who is 50 years old] especially in regards to his 
occupation as a letter carrier where he walks 10 miles a day 
which would predispose him to early degenerative changes of 
all weight bearing joints.  Just because the Veteran has had 
a history of meniscectomy and early arthritis in his right 
knee would not necessarily cause him to have left knee 
arthritis.  This is most likely due to the Veteran's chosen 
occupation, age demographic, and predisposition to 
development of degenerative changes in his lower extremity 
weight bearing joints. 

The Veteran has provided no contrary opinion.  The Board 
notes that he has been accorded ample opportunity to present 
medical evidence in support of his claim.  He has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

Although the Veteran asserts that his left knee disability is 
due to having favored his service-connected right knee, the 
record does not establish that he has the medical training 
necessary to offer competent opinions on matters of medical 
diagnosis or etiology.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a lay person is not competent 
to offer opinions that require medical knowledge).  
Therefore, his statements in this regard do not constitute 
probative evidence.  

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against this claim.  The 
benefits sought on appeal are accordingly denied.  

2.  Entitlement to an increased rating for a superficial 
antral ulcer and multiple gastric erosions, currently 
evaluated as noncompensably disabling since September 4, 
2002.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has currently rated the Veteran's service-connected 
"superficial antral ulcer and multiple gastric erosions" 
under Diagnostic Code 7304 [gastric ulcer].  Service 
connection was granted with a 10 percent disability rating 
effective November 16, 2001, based on an initial VA 
outpatient treatment report diagnosing possible 
gastroesophageal reflux disease (GERD) with dysphasia.  In 
January 2002, esophagogastroduodenoscopy showed a small 
sliding hernia, an esophageal peptic stricture at 39 
centimeters, an antral superficial ulcer, and multiple 
gastric erosions most likely due to non-steroidal anti-
inflammatory drugs [the Veteran contended it was due to years 
of taking Motrin pain killer for his service-connected right 
knee].  Subsequently, a VA outpatient report dated September 
4, 2002, indicated that the Veteran's gastric symptoms had 
been controlled by medication.  Thus, when the RO granted 
service connection in January 2003, it granted a 10 percent 
disability rating effective November 16, 2003, and a 
noncompensable disability rating effective September 4, 2002 
[because the symptoms had been controlled by medication].  
The Veteran contends that he should be awarded an initial 
compensable evaluation from September 4, 2002. 

The VA examiner in April 2007 diagnosed GERD.  Although a 
small sliding hiatal hernia was diagnosed in 2001, even a 10 
percent rating is unavailable to the Veteran pursuant to 
Diagnostic Code 7346 [hiatal hernia] because the record does 
not show that the Veteran currently has two or more of the 
following symptoms:  dysphasia, pyrosis, and regurgitation 
accompanied by substernal or arm or shoulder pain.  
Esophageal stricture was initially diagnosed, but the record 
does not show that passage of food is restricted such as to 
warrant the minimum 30 percent rating for moderate stricture 
pursuant to Diagnostic Code 7203 [stricture of esophagus].  
Nor is there shown any other condition as to the upper 
digestive system, specifically spasm, or diverticulum of the 
esophagus, contemplated by Diagnostic Codes 7204 to 7205; 
hypertrophic or atrophic gastritis, contemplated by 
Diagnostic Code 7307; or stenosis or injury of the stomach, 
contemplated by Diagnostic Codes 7309 and 7310.  Thus, the 
Board finds that Diagnostic Code 7304 [gastric ulcer], which 
has been used by the RO, is the most appropriate for 
evaluating the Veteran's digestive condition.

Specific rating criteria   

Diagnostic Code 7304 (gastric ulcer)

A 10 percent evaluation is assigned for mild disability with 
recurring symptoms once or twice a year.

A 20 percent evaluation is assigned for a moderate gastric 
ulcer manifested by recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration, or with 
continuous moderate manifestations.  

A  40 percent evaluation is assigned for a moderately severe 
gastric ulcer that is less than severe but that causes 
impairment of health manifested by anemia and weight loss, or 
that results in recurrent incapacitating episodes averaging 
ten days or more in duration at least four or more times a 
year.

A 60 percent evaluation is assigned when there is a severe 
gastric ulcer manifested by pain that is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.

38 C.F.R. § 4.114, Diagnostic Code 7304 (2009).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2009).  
     
Schedular rating 
 
In the present case, the RO reduced the initial rating for 
the Veteran's service-connected superficial antral ulcer and 
multiple gastric erosions from 10 percent to zero percent as 
of September 4, 2002, because the medical evidence had shown 
that his gastric problem had become asymptomatic.  

At the April 2007 VA examination, the Veteran reported that 
he was doing well as long as he takes his medication.  He 
denied any present symptoms or problems. He denied any 
dysphagia, pyrosis, epigastric or other pain, hematemesis or 
melena, and any ongoing problem with reflux, regurgitation, 
nausea, or vomiting.  The examiner diagnosed GERD presently 
resolved with no pathology.  An August 2009 VA outpatient 
treatment report noted that the Veteran had a history of GERD 
controlled by medication.   

Therefore, the preponderance of the medical evidence of 
record, and the Veteran's own reporting, demonstrates that 
the service-connected superficial antral ulcer and multiple 
gastric erosions is asymptomatic and resolved.  There being 
no evidence of even mild disability for assigning a 10 
percent disability rating, the claim for an increased 
compensable rating must be denied. 



Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In the present case the RO did award staged ratings in its 
January 2003 rating decision wherein it granted initial 
ratings of 10 percent effective November 16, 2001, and zero 
percent effective September 4, 2002.  The Board finds that 
the medical and other evidence of record does not indicate 
that the Veteran's gastric disability has changed in any 
appreciable manner that would warrant different ratings.  

Accordingly, the 10 percent rating is assigned effective 
November 16, 2001, and a zero percent rating is assigned 
effective from September 4, 2002.

Extraschedular consideration

The evidence does not support the proposition that the 
Veteran's gastric disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under, nor has he 
Veteran raised the matter of his entitlement to an 
extraschedular rating.  See 38 C.F.R. § 3.321(b) (2009).  
There is no evidence of frequent (or indeed any) recent 
hospitalizations for the service-connected gastric disability 
since the diagnostic esophagogastroduodenoscopy performed in 
2001, and the Veteran reported at the April 2007 examination 
that it did not effect his ability to do his occupation.  The 
evidence having demonstrated that his gastric disability has 
resolved, there is no unusual clinical presentation; or any 
other factor which would have taken the disability outside of 
the norm. 
   
Accordingly, referral of the Veteran's asymptomatic gastric 
disability to appropriate VA officials for consideration of 
an extraschedular evaluation is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the criteria for a compensable disability 
rating for the Veteran's superficial antral ulcer and 
multiple gastric erosions have not been met.  The benefit 
sought on appeal is accordingly denied.



ORDER

Entitlement to an initial compensable evaluation for service-
connected superficial antral ulcer and multiple gastric 
erosions from September 4, 2002, is denied.  

Entitlement to service connection for a left knee disability 
is denied.


REMAND

3.  Entitlement to an increased rating for residuals of a 
right medial meniscectomy and arthroscopy, currently 
evaluated as 10 percent disabling.

In a November 2009 informal hearing presentation, the Veteran 
through his representative contended that the Board should 
remand this case for another examination of the right knee, 
as the April 2007 VA exam relating to his right knee 
disability took place over two years ago.  It appears that 
the Veteran is contending that his symptoms have increased in 
severity since the time of his last exam, and as such, 
requires a new exam to determine his current rating.  

The mere passage of time, alone, is not sufficient to trigger 
a remand for another examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007) (another VA examination is 
not warranted based on the mere passage of time).  However, 
while the Veteran's last VA examination is not necessarily 
stale, review of the record by the Board does appear to 
indicate that his right knee disability has worsened since 
the date of the latest examination.  A VA report of 
orthopedic consult with the Chief Orthopedic Surgeon at the 
Dayton VAMC showed a recent diagnosis of chondromalacia 
patella in addition to arthritis of the right knee.  The 
examiner also noted lateral laxity of the right knee.  The 
report indicated that the Veteran wants to schedule a right 
total knee arthroplasty.  A treatment report dated October 
15, 2009, indicated that the Veteran will have total knee 
replacement on the right, that a knee brace was ordered for 
the right knee, and that he had been approved for light duty 
at work.  

The Veteran is competent to report a worsening of symptoms. 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (Holding that 
in general, in order for the need for a VA examination to 
arise, a claimant would only need submit his competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation. In light of the passage of time 
since the last examination, because the Veteran is competent 
to report such a worsening of the service-connected disorder, 
and because recent evidence in the record does indicate that 
the Veteran's right knee disability has worsened, a new 
examination is in order to determine the current severity of 
the Veteran's right knee disability, including the severity 
of any instability in the right knee.  

In this regard, it is also necessary to obtain treatment 
records from the Dayton VAMC from October 15, 2009 up-to-date 
to the present time.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain all treatment 
records for the Veteran from the Dayton 
VAMC from October 15, 2009 to the present 
time.  All materials obtained should be 
associated with the claims file.  

2.  After the above development is 
accomplished, VBA should schedule the 
Veteran for an appropriate VA examination 
to determine the current severity of his 
service-connected residuals of a right 
medial meniscectomy and arthroscopy.  The 
examiner should also determine whether 
the Veteran has recurrent subluxation or 
lateral instability of the right knee 
and, if so, its severity.  The claims 
file must be provided for the examiner to 
review.  Any appropriate diagnostic 
testing should be conducted.  All ranges 
of motion of the right knee should be 
tested including DeLuca factors.  An 
examination report should be prepared and 
associated with the claims file.      

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

4.  VBA should then readjudicate the 
Veteran's claim, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



__________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


